             Case 1:21-mc-00363 Document 8 Filed 03/23/21 Page 1 of 3




Dale M. Cendali
Claudia Ray
Shanti Sadtler Conway
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800
Facsimile: (212) 446-4900
dale.cendali@kirkland.com
claudia.ray@kirkland.com
shanti.conway@kirkland.com

Megan L. McKeown
KIRKLAND & ELLIS LLP
609 Main Street
Houston, TX 77002
Telephone: (713) 836-3600
Facsimile: (713) 836-3601
megan.mckeown@kirkland.com

Attorneys for Plaintiff Delta Air Lines, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DELTA AIR LINES, INC.,                          Case No. 1:21-mc-363

                       Plaintiff,                       ECF Case

       - against -                              DELTA AIR LINES, INC.’S
                                                MEMORANDUM IN SUPPORT OF
THE LIGHTSTONE GROUP, LLC,                      MOTION FOR LEAVE TO FILE UNDER
                                                SEAL
                       Defendant.
             Case 1:21-mc-00363 Document 8 Filed 03/23/21 Page 2 of 3




       Plaintiff Delta Air Lines, Inc. (“Delta” or “Plaintiff”) hereby files this Memorandum of

Law in Support of their Motion for Leave to File Under Seal in the above-referenced action.

                                         BACKGROUND

       Delta filed a motion to compel Defendant Lightstone Group, LLC (“Lightstone”) to

produce documents pursuant to a lawfully issued subpoena. Exhibit C to this motion is a document

produced by defendant Marriott International, Inc. (“Marriott”) in Delta Air Lines, Inc. v. Marriott

International Inc., 1:20-cv-01125, currently pending in the Northern District of Georgia (“the

Georgia Action”). This document was marked “Attorneys’ Eyes Only,” which Delta understands

to correspond to the “Highly Confidential” category provided pursuant to the protective order in

the Georgia Action. Delta respectfully requests that the Court grant its Motion to File the Motion

to Compel, which discusses Exhibit C, and Exhibit C under seal.

                                           ARGUMENT

       While Federal Courts recognize a general common law right of public access to court

records and proceedings, the right of access is not absolute and courts have discretion to deny such

public access where appropriate. Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597-99 (1978)).

“To determine whether documents should be placed under seal, a court must balance the public's

interest in access to judicial documents against the privacy interests of those resisting disclosure.”

In re Utica Mut. Ins. Co. v. INA Reinsurance Co., 468 F. App'x 37, 39 (2d Cir. 2012) (citing

Lugosch v.Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006)).

       Court documents may be sealed to avert “[p]otential damage from the release of sensitive

business information” and protect from the disclosure of information that may harm a business’s

ability to compete in the future. Bergen Brunswig Corp. v. Ivax Corp., No. 97 Civ. 2003, 1998 WL

113976, at *3 (S.D.N.Y. Mar. 12, 1998) (collecting cases). This is particularly true where, as here,



                                                  2
              Case 1:21-mc-00363 Document 8 Filed 03/23/21 Page 3 of 3




the information to be sealed has been designated as confidential by a non-party and produced in

another litigation. See id.; Alexander Interactive, Inc. v. Adorama, Inc., 12 Civ. 6608 (PKC)(JCF),

2014 WL 4346174 at *2 (S.D.N.Y. Sept. 2, 2014).

         The Motion and Exhibit C contain confidential, competitively sensitive commercial

information the public disclosure of which Marriott has represented that would be harmful to

Marriott. This is why Marriott has designated this document agreements as “Attorney’s Eyes

Only.”

                                           CONCLUSION

         For the foregoing reasons, Delta respectfully requests that it be granted leave to file the

Motion to Compel under seal in part and Exhibit C under seal in its entity.



Dated: March 22, 2021                               /s/ Claudia Ray
                                                    Dale M. Cendali
                                                    Claudia Ray
                                                    Shanti Sadtler Conway
                                                    KIRKLAND & ELLIS LLP
                                                    601 Lexington Avenue
                                                    New York, New York 10022
                                                    Telephone: (212) 446-4800
                                                    Facsimile: (212) 446-4900
                                                    dale.cendali@kirkland.com
                                                    claudia.ray@kirkland.com
                                                    shanti.conway@kirkland.com

                                                    Megan L. McKeown
                                                    KIRKLAND & ELLIS LLP
                                                    609 Main Street
                                                    Houston, TX 77002
                                                    Telephone: (713) 836-3600
                                                    Facsimile: (713) 836-3601
                                                    megan.mckeown@kirkland.com

                                                    Attorneys for Plaintiff Delta Air Lines, Inc.




                                                   3
